Citation Nr: 0406051	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-07 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of left elbow fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from March 1976 to October 
1976 and May 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).

It appears that the appellant is attempting to raise the 
issue of entitlement to service connection for left shoulder 
pathology.  That matter is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

On the merits, the veteran has reported that due to the 
residuals associated with the left elbow fracture, his left 
arm is almost entirely useless.  He contends that his 
disability presents a greater degree of impairment than the 
currently assigned evaluation.  

There are some matters that need clarification in view of the 
last exam.  There is some confusion as to the right and left 
elbow, but it is assumed that the abnormal findings were as 
to the left elbow.  In addition, there is some indication 
that there was elbow motion, but ankylosis was a recorded 
impression.  Further examination is indicated to clarify 
motion or lack thereof.

Here, the RO has not provided the veteran comprehensive 
notice of the VCAA.  This is a violation of Quartuccio, 
supra.  The Board may not proceed with appellate review 
without correcting this procedural deficiency. 

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the veteran has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.  Specifically, notice should 
include instructions to the appellant 
and his representative to submit, or 
make arrangements for the RO to obtain 
any records of recent medical 
treatment to the left elbow.  They 
should provide information concerning 
names, addresses, and approximate 
dates of treatment.  To the extent VA 
treatment is noted, the RO should 
obtain those records.  To the extent 
there is an effort to obtain VA or 
private records that is unsuccessful, 
that should be noted in the claims 
folder.

2.	Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination regarding the current 
symptomatology related to his service-
connected residuals of a left elbow 
fracture.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all symptomatology 
related to the service connected 
residuals of a left elbow fracture, if 
any.  It should be specifically 
indicated whether there is any 
ankylosis, limitation of flexion of 
the forearm and limitation of 
extension of the forearm.  In other 
words, all motion, to the extent 
present, should be clearly set forth.  
Limitation of strength secondary to 
the service connected pathology should 
also be clearly set forth.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




